67 F.3d 298
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.USX CORPORATION, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UnitedStates Department of Labor;  Arlene E. Hatfield,Widow of James A. Hatfield, Respondents.
No. 95-1819.
United States Court of Appeals, Fourth Circuit.
Sept. 12, 1995.

On Petition for Review of an Order of the Benefits Review Board.  (94-3935-BLA)
Ben. Rev. Bd.
AFFIRMED.
Howard Gerald Salisbury, Jr., Kay, Casto, Chaney, Love & Wise, Charleston, WV, for petitioner.
Christian P. Barber, Elizabeth Ann Goodman, United States Department of Labor, Washington, DC, for Respondent Director;  Arlene E. Hatfield, Respondent pro se.
Before WILKINS, MICHAEL and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's award of black lung benefits pursuant to 30 U.S.C.A. Secs. 901-945 (West 1986 & Supp.1995).  Our review of the record discloses that the Board's decision is based upon substantial evidence and is without reversible error.  Accordingly, we affirm on the reasoning of the Board.  Hatfield v. U.S. Steel Mining Co., No. 94-3935-BLA (B.R.B. Feb. 16, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.